Citation Nr: 0726016	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1987 to 
October 1992 and from January 2002 to November 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that assigned a 10 percent disability 
rating for narcolepsy.


FINDING OF FACT

The veteran's service-connected narcolepsy is not manifested 
by the equivalent of at least 1 major seizure in the last two 
years or two minor seizures within the past six months.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 10 percent for narcolepsy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8108 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 



38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In 
this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in January 2003.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Although VCAA notice with regard to the assignment of 
effective dates did not precede the initial adjudication, no 
prejudice can result to the veteran in this case.  See RO 
letter, dated March 20, 2006.  As the Board is denying the 
claim for a higher rating, any question as to this downstream 
element is rendered moot.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  



38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  The veteran underwent a VA examination in April 
2003.  The duty to notify and assist having been met by the 
RO to the extent possible, the Board turns to the analysis of 
the veteran's claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran was originally awarded service connection for 
narcolepsy in August 1993.  The RO assigned a 20 percent 
rating under Diagnostic Code 8108, effective from October 2, 
1992.  In December 1999, the veteran's award was terminated 
because checks mailed to him at his address had been returned 
as undeliverable.  See 38 C.F.R. § 3.158(c).

From January 12, 2002 to November 24, 2002, the veteran 
returned to active duty.  Available service medical records 
for this period showed no complaints or findings of 
narcolepsy.  

In December 2002, the veteran wrote to the RO and requested 
that his VA compensation be reinstated, indicating that he 
had been released from active duty.  His benefits were 
reinstated from December 1, 1999.  See RO letter, dated 
January 2, 2003.

During an April 2003 VA examination, the veteran reported 
that he had daytime somnolence and would fall asleep during 
meetings and at various times during the day.  His lapses 
would last for a few seconds and occurred once or twice a 
day.  The veteran snored at night, but had not been reported 
as apneic by his wife.  He stated that he took Ritalin 
occasionally, but preferred not to and was able to perform 
his activities of daily living.  The veteran was diagnosed as 
having narcolepsy, by history as described.  

In a June 2003 rating decision, the RO assigned a 10 percent 
rating for narcolepsy, effective November 25, 2002, the day 
following the veteran's separation from his second period of 
active duty.  

The Board points out that this is not a rating reduction 
case, subject to the provisions of 38 C.F.R. § 3.344.  
Rather, the veteran's award was discontinued when he returned 
to active duty, and compensation is authorized based upon the 



degree of disability found to exist at the time the award is 
resumed.  See 38 C.F.R. § 3.654.  

VA treatment records show that in February 2003, the veteran 
complained of some difficulty with daytime somnolence.  In 
August 2003, he requested medication as he started a new job 
that was sedentary and he would have difficulty staying awake 
in the afternoon.  The veteran was prescribed Ritalin.  

In March 2004, the veteran was noted to have a history of 
narcolepsy and took Ritalin occasionally to stay awake at 
work.  In May 2004, he stated that he was having trouble with 
falling asleep during the day and had to tell his employer he 
had narcolepsy.  In November 2004, he complained of mid-
afternoon sleepiness and of falling asleep during meetings.  
He said that Ritalin did not help much.  His wife reported 
snoring and questionable apneic spells.

In April 2006, the veteran underwent sleep testing 
(polysomnography), which was interpreted by two VA 
physicians.  In May 2006, Dr. T.C.D. noted that the veteran 
acknowledged daytime sleepiness and estimate about 6 hours of 
sleep per night.  He rarely took naps and denied restless 
legs or nocturnal leg kicks.  He did have loud snoring.  Dr. 
T.C.D. also noted that significantly the veteran's past 
medical history included narcolepsy by history, however, 
there was no documentation of Multiple Sleep Latency Test 
(MSLT) diagnosing narcolepsy.  Epworth score 17 out of 24 
indicated severe daytime sleepiness.  Following a review of 
the study findings, Dr. T.C.D. stated that the veteran did 
not appear to have clinically significant obstructive sleep 
apnea.  In addition, although the veteran had a history of 
narcolepsy, it was unclear how that diagnosis was reached.  
Dr. T.C.D. stated that based on an ambulatory care note from 
November 2001, the veteran did not have narcolepsy as he was 
described to have mild symptoms in the afternoon.  

The second interpretation was provided by Dr. C.H.W. in May 
2006, who noted that the veteran reported having difficulty 
staying asleep at night and would usually get 6 hours of 
sleep.  He would take naps at 2 p.m. for 2 hours.  He did not 
report taking any medication, though he previously took 
Ritalin.  Following a review of the study 



findings, Dr. C.H.W. stated that the veteran had excessive 
sleepiness, by history; an elevated Epworth at 17; a 
borderline normal apnea/hypopnea index of 5.5 and a very 
short sleep latency at 1.5 minutes, which were consistent 
with, although not diagnostic of narcolepsy.  

In August 2006, the veteran underwent a sleep study at 
National Jewish Medical Center, which showed obstructive and 
central sleep apnea.  In December 2006, the veteran suffered 
an injury to his nose and noticed worse snoring.  His wife 
stated that he tended to be more sleepy during the day.

The veteran's service-connected narcolepsy has been rated as 
10 percent disabling, pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8108.  The veteran's representative has 
requested that the veteran's disability be rated by analogy 
under Diagnostic Code 6847.  However, 38 C.F.R. § 4.20 
provides that only unlisted conditions are to be rated by 
analogous ratings.  There is a diagnostic code for 
narcolepsy, Diagnostic Code 8108.  That code instructs to 
rate narcolepsy as for epilepsy, petit mal.  

Petit mal epilepsy, pursuant to Diagnostic Code 8911, is 
evaluated under the general rating formula for minor 
seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  A minor 
seizure consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  See NOTE (1) 
and NOTE (2), 38 C.F.R. § 4.124a, Diagnostic Code 8911.  The 
veteran's narcoleptic episodes are analogous to minor 
seizures, because his periods of falling asleep can be 
considered the equivalent of a brief interruption in 
consciousness.  See NOTE (1) and (2), 38 C.F.R. § 4.124a, 
Diagnostic Code 8911.  However, the evidence does not show 
that the veteran has actual seizures.

The rating criteria for seizure disorders, including petit 
mal epilepsy, provide a 10 percent rating for a confirmed 
diagnosis of epilepsy with a history of seizures.  A 20 
percent rating is warranted for 1 major seizure during the 
preceding 2 years or 2 minor seizures during the preceding 6 
months.  A 40 percent rating is assigned for 1 major seizure 
during the preceding 6 months or 2 major seizures within the 
last year, or 5 to 8 minor seizures weekly, during the 
preceding year.  A 60 percent rating is warranted for 3 major 
seizures, or 9 to 10 minor seizures weekly, during the 
preceding year.  An 80 percent rating is assigned for 4 major 
seizures, or more than 10 minor seizures weekly, during the 
preceding year.  A 100 percent rating is warranted for 12 
major seizures during the preceding year.  38 C.F.R. § 
4.124a, Diagnostic Codes 8910, 8911 (2006).

Based on the above medical records, the Board finds that the 
veteran's manifestations of narcolepsy do not approximate the 
criteria for a 20 percent rating.  Considering the 
narcoleptic episodes as described by the veteran during the 
April 2003 VA examination, on average, his lapses would last 
for a few seconds and occurred once or twice a day.  The 
Board finds that the current severity as described by the 
veteran does not rise to the level of a seizure, even by 
analogy.  Falling asleep for a few seconds cannot be found 
equal to a minor seizure or a brief loss of consciousness, 
and the fact that the veteran did not need medication to 
perform the function of daily living shows that his symptoms 
were mild.  In addition, although he had daytime somnolence 
and would fall asleep during meetings and at various times 
during the day, results from the May 2006 sleep testing show 
that it was questionable that the veteran had narcolepsy.  In 
fact, Dr. T.C.D. stated after a review of the test results, 
that it was unclear how a diagnosis of narcolepsy was ever 
reached.  Therefore, the veteran does not exhibit the 
equivalent of at least 1 major seizure in the last 2 years or 
at least 2 minor seizures in the last 6 months; thus, a 
higher, 20 percent rating is not for application.

The veteran's statements as to the severity of his symptoms 
have been considered.  However, the Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  The preponderance of the evidence 
is against a rating higher than 10 percent for the veteran's 
narcolepsy.  38 U.S.C.A. § 5107(b).   Thus, the benefit-of-
the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected narcolepsy is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


